Citation Nr: 0926174	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected bronchial asthma.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection 
for an acquired psychiatric disorder and to a TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's psychiatric disorder manifested many years 
after service and has not been linked by competent medical 
evidence to service, including as secondary to his already 
service-connected bronchial asthma.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2006, prior to the initial adjudication of his claim 
in January 2007.  That letter informed him of the evidence 
required to establish his claim for service connection and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  That letter also complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), VA treatment records, and  Social 
Security Administration records.  VA also obtained his and 
his private medical records from E.P.A, M.D.  There is no 
indication of any outstanding records pertaining to his 
claim.  

VA also afforded the Veteran psychiatric evaluations in 
October 2006 and June 2008 to determine whether his 
psychiatric disorder was attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection For An Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric 
disorder, diagnosed as a depressive disorder and anxiety 
disorder, as a result of his service-connected bronchial 
asthma.  The Board will therefore consider whether service 
connection for an acquired psychiatric disorder may be 
granted on a direct incurrence basis or secondarily to the 
Veteran's service-connected bronchial asthma.  But for the 
reasons and bases discussed below, the Board finds no basis 
to grant service connection either of these alternative 
theories. 

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a  
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran has a diagnosis of a current disability.  An 
October 2006 VA psychiatric evaluation diagnosed depressive 
disorder and panic disorder.  The Veteran's private 
psychiatrist E.P.A., M.D. has diagnosed the Veteran with 
dysthymic disorder, mood and anxiety disorder, generalized 
anxiety disorder and panic disorder. 

However, the Board finds that service connection is not 
warranted for the Veteran's acquired psychiatric disorder on 
a direct incurrence basis.  His STRs are unremarkable for any 
reports of psychiatric problems in service.  As the Veteran's 
STRs show no treatment or diagnosis of a psychiatric 
disorder, these records provide evidence against his claim.  
See Struck v. Brown, 9 Vet. App. at 147. The Veteran's post-
service medical records show he was first diagnosed with a 
psychiatric disorder in August 2003, thirty years after his 
separation from service.  This 30-year lapse between the 
conclusion of his military service and the onset of his 
symptoms is evidence against his direct service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Veteran's claim cannot be granted on a 
direct basis theory as there is no medical nexus opinion 
linking the Veteran's condition to service nor has the 
Veteran alleged that a medical professional has ever told him 
that this condition is related to service.  Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Without a medical 
nexus opinion, the Board is without a basis to grant the 
claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As the Veteran already has a current diagnosis of a 
psychiatric disorder and has a service-connected disability 
bronchial asthma, the determinative issue is whether there 
also is the required medical nexus evidence secondarily 
linking his psychiatric disorder to his service-connected 
bronchial asthma. See McQueen v. West, 13 Vet. App. 237 
(1999) and Velez v. West, 11 Vet. App. 148, 158 (1998) (both 
indicating, like in Wallin, that supporting medical evidence 
is required to establish this cause-and-effect correlation).  
But as to secondary service connection, there is conflicting 
medical evidence as to whether the Veteran's acquired a 
psychiatric disorder secondarily to his service-connected 
bronchial asthma.  

Evidence in favor of the Veteran's claim is Dr. E.P.A.'s 
August 2006 and May 2008 medical opinions, which state "[t]o 
the present his emotional condition continues showing 
deterioration due to severe respiratory condition and its 
treatment." 
These two letters are nearly identical and largely read like 
a form letter with very little individually identifiable 
information apart from the Veteran's name, age and 
medications.  Additionally Dr. E.P.A. completed a psychiatric 
medical report for the Veteran's SSA filing which makes no 
mention of his bronchial asthma, including in response to the 
questions on the "onset and development of the condition" 
and "significant physical conditions in the claimant's 
history."  

Additional evidence against the claim is the October 2006 and 
June 2008 VA psychiatric evaluations which based their 
opinions on a review of the Veteran's entire record.  The 
October 2006 VA examiner disagreed with the opinion that the 
Veteran's psychiatric disorder was caused by his bronchial 
asthma but instead stated that his psychiatric disorder was 
directly related to the death of his brother three years 
prior.  The June 2008 VA examiner did not diagnose a chronic 
psychiatric disorder but instead indicated that the Veteran 
had suffered an acute episode of major depression.  The 
examiner stated that the Veteran's major depression was not a 
result of his bronchial asthma as the two disorders were 
diagnosed more than thirty years apart.

A May 2005 psychiatric evaluation by L.A.T., M.D., made in 
conjunction with the Veteran's SSA filing reflects that the 
Veteran was diagnosed as having major depression.  The 
reports list stressors as his brother's death, the loss of 
his job and his daughter's marital problems.  This report 
does not indicate that the Veteran's depression is as a 
result of his bronchial asthma. 

Concerning this, the Veteran has three medical opinions that 
suggest that his acquired psychiatric disorder is a result of 
his brother's death, and one opinion that attributes the 
psychiatric disorder to his respiratory condition.  The Board 
must therefore analyze and weigh the conflicting medical 
opinions.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  

There are deficiencies in the two letters submitted by Dr. 
E.P.A. and the evaluation of Dr. L.A.T. in that they were not 
based on a review of the claims file.  See Swann v. Brown, 5 
Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the Veteran).  In 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), however, the 
Court clarified that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  Rather, as the 
Court explained further in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the 
Court discussed how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  

In Nieves-Rodriguez, the Court vacated the Board's decision 
because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the 
physician had not reviewed the claims folder, without an 
explanation of why that failure compromised the value of the 
medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

Here, there is no disputing the Veteran has a psychiatric 
disorder.  There is only a question of whether this disorder 
is somehow attributable to his bronchial asthma.  The 
examiners, whether for or against the claims, seem to agree 
that the death of the Veteran's brother occurred immediately 
prior to his onset of symptoms and contributed to some degree 
to his condition.  However, only Dr. E.P.A. insists that the 
Veteran's psychiatric condition is caused by his respiratory 
condition.  In light of the fact that the other three 
evaluators, as well as Dr. E.P.A. himself in his S.S.A. 
report, all found the Veteran's brother's death as the major 
trigger for his condition and not the asthma that had been 
diagnosed thirty years prior, the Board finds that the 
evidence weighs heavily against the Veteran's claim.

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his psychiatric 
disorder is related to service, as a layman without any 
medical training and expertise, he simply is not qualified to 
render a medical opinion concerning the etiology of his 
psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. at 494-95;  Jandreau v. 
Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 
at 310; see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. at 469.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for psychiatric 
disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Therefore, this appeal must 
be denied.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.


REMAND

The Veteran has one service-connected condition, bronchial 
asthma rated as 60 percent disabling.  Therefore, his 
disability satisfies the criteria set forth in 38 C.F.R. 
§ 4.16(a) (2008).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
Because the Veteran is unemployed and his service-connected 
disability satisfies the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disability, bronchial 
asthma, renders him unable to secure or follow a 
substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
the Veteran a VA examination, the report of which must 
address the above inquiry.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The AMC should schedule the Veteran for 
an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disability, bronchial asthma, renders 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.	After completion of the foregoing, the 
AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


